Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP CASH FLOW INCREASES 35% IN THE THIRD QUARTER; STRONG PRODUCTION INCREASE OF 11% AND CASH COST PERFORMANCE LEAD TO INCREASED 2009 GUIDANCE VANCOUVER, British Columbia, November 4, 2009 – Goldcorp Inc.(TSX: G, NYSE: GG) today reported gold production of 621,100 ounces for the third quarter at a total cash cost of $295 per ounce.Adjusted net earnings1 in the third quarter were $140.6 million, or $0.19 per share, while reported net earnings totalled $114.2 million. Third Quarter Highlights · Gold production increased by 11% over the 2008 third quarter, to 621,100ounces. · Total cash costs2 for the quarter were $295 per ounce on a by-product basis, and $297 per ounce year to date. · Total cash costs2 on a co-product basis were $384 per ounce compared to $380 per ounce year to date. · Operating cash flows before changes in working capital3 totaled $321.1 million or $0.44 per share, a 35% increase over the third quarter of 2008. · Dividends paid amounted to $32.9 million. · Peñasquito concentrate production ramp-up on schedule; concentrate shipments commence. · Full-year gold production guidance revised upward; cash cost guidance also improves. “Consistent with our 2009 theme of execution throughout our operations, Goldcorp’s gold production and cash costs were again very strong in the third quarter,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“Red Lake experienced an outstanding quarter, driven by excellent results in the High Grade zone and continued productivity enhancements.Also in Ontario, Porcupine’s quarterly gold production was its best in almost three years.Marlin in Guatemala and Los Filos in Mexico were also important contributors to our quarterly results, with the Los Filos open pit operation achieving record quarterly gold production.We saw continued success among our next generation of growth drivers as well.At Peñasquito, I am pleased to report that shipments of both lead and zinc concentrates began this week. Achieving this important milestone supports our continued confidence in the outlook for this world-class operation.Also advancing impressively is the Cochenour project in the Red Lake camp.Development will begin to accelerate, as a plan is now in place detailing the best way to access the deposit.Cochenour is a key component of our development plans in the prolific Red Lake district, and upon completion it will be an important contributor to our growth profile at Red Lake for many years to come.” “Our strongperformance through the first nine months of the year has led us to revise our production guidance, to approximately 2.4 million gold ounces at a total cash cost of approximately $300 per ounce on a by-product basis and less than $400 per ounce on a co-product basis. Gold prices have exhibited continued strength and sustainability above $1,000 per ounce, and with our production and cash costs trending positively, the stage is set for continued strength in cash flow and profitability through the end of the year and beyond.” Financial Review Gold sales in the third quarter compared to the third quarter of 2008, increased to 621,100 ounces at a total cash cost of $295 per ounce on a by-product basis, and $384 per ounce on a co-product basis. On both a by-product and co-product basis, Goldcorp remains the lowest cost, highest margin senior gold producer in the industry. Adjusted net earnings1 totaled $140.6 million, or $0.19 per share, compared to $64.7million or $0.09 per share, in the third quarter of 2008. Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities, but include the impact of non-cash stock option expenses, which amounted to approximately $0.02 per share for the quarter. Operating cash flow before non-cash working capital adjustments3 increased 35% to $321.1 million compared to $237.3 million in last year’s third quarter. Reported net earnings in the quarter were $114.2million compared to net earnings of $297.2 million in the third quarter of 2008. For the nine months ended September 30, 2009, revenues increased 7% to $1.9 billion, a result of increased realized gold prices and increased gold sales volumes.On a by-product basis, total cash costs were $297 per ounce compared to a total cash cost of $298 per ounce in 2008. Total cash costs on a co-product basis were $380 per ounce year to date versus $409 per ounce in the 2008 period. For the first nine months of the year, adjusted net earnings1 totaled $405.5 million, or $0.55 per share, compared to $312.6 million, or $0.44 per share, in 2008. Adjusted net earnings primarily exclude the effect of a non-cash foreign exchange loss on revaluation of future income tax liabilities and transaction costs for issuance of convertible debt.Adjusted net earnings for 2008 primarily exclude the effect of a non-cash foreign exchange gain on revaluation of future income tax liabilities, the first quarter gain on the sale of the Silver Wheaton shares, and an unrealized loss on securities.Net earnings in the nine months ended September 30, 2009 were $173.5 million or $0.24 per share, compared to net earnings of $517.5 million, or $0.73 per share, in 2008. Cash flow from operations before working capital changes3 increased 24% to $872.6 million, or $1.19 per share, from $702.7 million, or $0.99 per share, in the nine months ended September 30, Operations Review Goldcorp’s cornerstone asset delivered a strong performance in the third quarter.Gold production at Red Lake totalled 178,800 ounces at a total cash cost of $255 per ounce compared to gold production of 160,100 ounces at a total cash cost of $297 in the third quarter of 2008. Exploration drilling from the 4199 drift is advancing well with three drills off the platform: two drilling the High Grade zone and one drilling targets in the high-potential Party Wall area. Also in the Red Lake district, dewatering of the Cochenour shaft continued in the third quarter with completion expected during the first quarter of 2010.The Company has completed a study to determine the best way to access and develop the Cochenour ore body.The study indicates that the best method of developing the Cochenour/Bruce Channel deposit is to enlarge and upgrade the existing Cochenour shaft and construct a 5 kilometer high speed tram on the 5400 Level connecting to the Red Lake mine. This will enable the Bruce Channel deposit ore to be hauled directly to the Red Lake mine and processed at the existing mill facility. Preparatory work for the haulage drift project has commenced. A 31% increase in gold production at Porcupine in Ontario over the 2008 third quarter highlights the strong pattern of sequential improvement over the last year.Gold production at Porcupine totalled 90,600 ounces—its best performance in almost three years—while cash costs fell to $406 per ounce.Grade continued to improve through mining in higher grade stopes and through the development of the new higher grade VAZ zone. At Los Filos, gold production was 60,200 ounces, driven by its best performance yet in the open pit operations.El Sauzal’s production of 45,500 ounces was in line with the forecast production decrease consistent with its declining mine life.At San Dimas, higher grades in the Roberta, Robertita and Marina veins drove a strong improvement in production versus the prior year third quarter. Gold production was 27,500 ounces in the third quarter at a total cash cost of $313 per ounce.At the Marlin mine in Guatemala, quarterly gold and silver production increased both from the second quarter of 2009 and the year-ago quarter, with production of 68,800 ounces of gold and 1,083,200 ounces of silver. These production increases were largely attributable to process enhancements leading to both gold and silver recovery improvements. Project Update Positive exploration drilling continued at Éléonore in Quebec.Strong assay results in the deep mineralized zone to the north continued to support ongoing work on an internal prefeasibility study planned for the end of 2009.The study is evaluating the best options for accessing the deep high grade in the north while simultaneously ramping up gold production from the Roberto Zone.Environmental and social impact assessment work is continuing. In the Dominican Republic, development of the Pueblo Viejo project continued to track on budget and on schedule for initial gold production in the fourth quarter of 2011. Construction of the autoclave and related structures is now well advanced, and the mills have now arrived in the Dominican Republic.Goldcorp’s 40% share of gold production in the first five full years of the mine’s life is expected to average approximately 400,000 ounces at total cash costs of between $275 and $300 per ounce. Goldcorp’s share of proven and probable gold reserves at Pueblo Viejo amounts to nearly 9 million ounces. Peñasquito Update Since achieving mechanical completion during the third quarter, full commissioning of the first sulphide process line (Line 1) has steadily advanced at Peñasquito.On November 2nd, the Company began dispatching the first lead and zinc concentrates from the mine site. The initial lead concentrate shipments are being sold to Industrias Peñoles’ Met-Mex subsidiary in Torreon, Mexico, while initial zinc concentrates are being trucked to the port of Manzanillo in preparation for shipment to KoreaZinc Co. Ltd.Preliminary metals grades, recoveries and concentrate quality have met or exceeded expectations. Construction of the second sulphide process line (Line 2) is well underway and progressing toward planned start-up in the third quarter of 2010.Completion of construction of the high pressure grinding rolls circuit is expected in the fourth quarter of 2010, allowing for a ramp-up to the mill’s full 130,000 tonnes per day capacity in early 2011.For the latest photographs from the site, please visit www.goldcorp.com and click on Operations/Peñasquito. Mining activities continue to provide sulphide ore for the start-up of the Line 1 plant with rates in excess of 500,000 tonnes per day.Initial pre-stripping has uncovered more sulphide ore than was modeled, and the resulting ore stockpile has added a significant degree of ore feed flexibility. At September 30, 2009, 6.2 million tonnes of ore were stockpiled and an additional 2 million tonnes were exposed in the pit and available for mining. “The rate of progress we continue to make at Peñasquito remains consistent with our ramp-up schedule,” added Jeannes.“The team there continues to exceed our expectations as the transition from project to world-class mine remains well on track.This ongoing success supports our expectation that Peñasquito will contribute to our five-year 50% growth profile just as we anticipated.Upon completion of the updated Peñasquito mine plan, the data will be integrated into our 2010 corporate budget and specific full-year expectations disclosed in January 2010.” Corporate Social Responsibility Update During the third quarter, Marlin mine in Guatemala became Goldcorp’s third gold mine to be fully certified under the International Cyanide Management Code for the Manufacture, Transport and Use of Cyanide in the Production of Gold. Marlin’s achievement makes it the first mine in Central America to be so certified, following Marigold mine as the first-ever gold mining operation to be certified and El Sauzal as the first-ever mine in Mexico to be certified.Goldcorp is an industry leader in its commitment to the safe handling and use of cyanide in applicable mining operations. 2009 Outlook In light of continued strength in production at many of its key gold mines, the Company today revised operating guidance for the 2009 year.Gold production guidance has been increased from 2.3 million ounces to approximately 2.4 million ounces.Guidance on total cash costs has also changed in light of the
